Case: 4:18-cv-01576-DDN Doc. #: 103 Filed: 03/23/21 Page: 1 of 7 PageID #: 3715




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

MARIO ORTEGA,                                  )
                                               )
                      Plaintiff,               )
                                               )
             v.                                )         No. 4: 18 CV 1576 DDN
                                               )
CITY OF ST. LOUIS, et al.                      )
                                               )
                      Defendants.              )

                              MEMORANDUM AND ORDER
       This action is before the Court on several motions: Plaintiff’s motions for leave to file
a third amended complaint (Docs. 87, 100), and defendants’ motions to dismiss or alternatively
to strike, and for judgment on the pleadings, both of which are directed to the Second Amended
Complaint. (Docs. 39, 72.) For the following reasons, the Court grants the motions for leave
to file a third amended complaint in part and denies them in part. The Court denies as moot
defendants’ motions directed to the Second Amended Complaint.
       Plaintiff’s claims arise out of a highly publicized mass arrest that took place on
September 17, 2017 following the acquittal by a state court judge of a St. Louis Metropolitan
Police Department (SLPD) officer of first-degree murder. The acquittal precipitated multiple
public protests in downtown St. Louis and surrounding communities.
       Plaintiff, a post-doctoral research associate at Washington University in St. Louis, who
was present at the downtown St. Louis protest on September 17, 2017, alleges SLPD officers
severely beat, kicked, and sprayed him with pepper spray even though he broke no laws,
complied with all instructions, and was not engaged in any noncompliant act. He alleges he
suffered severe injuries because of the officer’s conduct. 1 (Doc. 37, ¶¶ 18, 127.)


1
  In his Second Amended Complaint, plaintiff specifically alleges he and a colleague traveled
to downtown St. Louis to witness the protests. (Doc. 37, at ¶¶ 128, 131.) While standing at
the intersection of Washington Avenue and Tucker Boulevard, they observed SLPD officers
on bicycles begin to chant and form a line east of the crowd on Washington Avenue. (Id. at ¶
132, 133). As plaintiff and his colleague attempted to leave, walking south on Tucker then
Case: 4:18-cv-01576-DDN Doc. #: 103 Filed: 03/23/21 Page: 2 of 7 PageID #: 3716




       I.      BACKGROUND
       The relevant procedural background is as follows. Plaintiff filed his original 44-page,
15-count complaint on September 17, 2018, naming as defendants the City of St. Louis,
Missouri (City); officers Gerald Leyshock, Scott Boyer, Timothy Sachs, Randy Jemerson,
Mathew Karnowski, Brian Rossomanno, and Stephen Walsh, IV, in their individual and
official capacities; and five John Doe defendants. (Doc. 1.) The John Doe defendants are
unidentified police officers with SLPD, who plaintiff alleges prevented him from leaving the
area, pepper-sprayed him, and unlawfully arrested him. (Id. at ¶¶ 1.)
        On February 15, 2019, this Court granted plaintiff’s consent motion for leave to file a
second amended complaint. (Docs. 36, 37.) The Second Amended Complaint alleges thirteen
counts. In Count One plaintiff alleges the individual defendants’ conduct constituted an
unreasonable seizure in violation of his Fourth and Fourteenth Amendment rights. In Count
Two he alleges defendants violated his rights to free speech and assembly under the First
Amendment. In Count Three he alleges the individual defendants and the City engaged in a
conspiracy to deprive him of his civil rights.    In Count Four he alleges municipal liability


west onto St. Charles Street, plaintiff saw SLPD officers using batons and chemical agents
against other people in the area. When plaintiff and his colleague emerged from St. Charles
onto Washington Avenue, they saw that officers had surrounded the area with three sides of
officers armed with riot shields and the fourth side on bicycles. Plaintiff complied with an
officer’s direction to move toward the row of officers on bicycles, thinking he had been
directed to the exit. (Id. at ¶¶ 132-38).
         Plaintiff alleges he and his colleague attempted to exit but were repeatedly struck by
the officers’ bicycles and pepper sprayed. When asked if they could film the incident on their
phones, he was kicked and hit in response. As he lay on the ground, he heard an officer yell
to his colleague, “Don’t touch your fucking phone.” While lying on his stomach, he was
ordered to put his hands up. When attempting to comply by rising to a kneeling position, he
was pepper sprayed. He covered his face with his hat and lay back on the ground. (Doc. 37
at ¶¶ 142-145.)
        Plaintiff alleges an officer then knelt on him using his entire weight to forcefully zip-
tie his wrists together. The officers then kicked, punched, and stomped on him. Eventually,
two officers dragged him along the sidewalk by his ankles, picked him up, and slammed him
forcibly against a building. He was left there for approximately one hour while the officers
gathered and zip-cuffed more protesters. Shortly after midnight on Monday morning,
September 18, 2017, plaintiff was shuttled to the Justice Department in a van with other
individuals. (Id. at ¶¶ 146-53.)

                                              -2-
Case: 4:18-cv-01576-DDN Doc. #: 103 Filed: 03/23/21 Page: 3 of 7 PageID #: 3717




against the City for failure to train, failure to discipline, and failure to supervise, and for a
custom of conducting unreasonable searches and seizures and use of excessive force. In count
Twelve he claims defendants used excessive force against him.         Plaintiff brings counts One
through Four and Twelve under 42 U.S.C. § 1983 asserting defendants were acting under color
of state law. In the remaining counts, he asserts supplemental state law claims for assault,
false arrest, false imprisonment, abuse of process, malicious prosecution, intentional and
negligent infliction of emotional distress, assault, and battery.
        On March 1, 2019, defendants moved to dismiss the case for failure to state a claim
under Fed. R. Civ. P. 12 (b)(6), or in the alternative to strike, under Fed. R. Civ. P. 12(f). (Doc.
39.)
       On September 16, 2019 the Court conducted a status conference regarding the
identification of the Doe defendants. The Court granted plaintiff’s unopposed motion for leave
to conduct discovery for the limited purpose of identifying the unknown Doe defendants and
gave plaintiff until November 15, 2019 to amend his pleadings to identify those defendants.
(Docs. 56, 58.) On November 22, 2019, the Court granted plaintiff’s consent motion to again
extend the Doe discovery to January 28, 2020. (Doc. 62.) On February 28, 2020, the Court
granted another consent motion to extend the Doe discovery deadline to April 30, 2020. (Doc.
71.)
        On March 19, 2020, the defendants moved for judgment on the pleadings. (Doc. 72.)
On April 7, 2020, the Court granted another consent motion, giving plaintiff until May 29,
2020, to identify the Doe defendants. (Doc. 78.)
        On May 29, 2020, plaintiff moved for additional time, to July 29, 2020, to complete
the Doe discovery, and for leave to file a third amended complaint. Plaintiff seeks to remove
the fictitious Doe defendants and substitute the names of the individual officers made known
during Doe discovery who are explicitly claimed to have unlawfully seized or used force on
plaintiff, as well as revise or add new allegations based on information learned in discovery.
(Docs 86-87.) The amended complaint alleges fourteen counts. In Count Eleven plaintiff
asserts a new allegation on a theory of vicarious liability against the acting police
commissioner at the time, Lieutenant Colonel Lawrence O'Toole, and then acting City director
of public safety, Charlene Deeken, alleging a claim derived from the St. Louis City Charter.

                                               -3-
Case: 4:18-cv-01576-DDN Doc. #: 103 Filed: 03/23/21 Page: 4 of 7 PageID #: 3718




In Count Thirteen plaintiff asserts a claim against 52 supervisory police officers for failure to
intervene in the excessive use of force, asserting that the officers could and should have
prevented alleged excessive force used against plaintiff. (Doc. 87-1, ¶¶ 60ff.)
       On June 12, 2020, defendants responded to the motion. Defendants do not oppose
joining additional defendants who are alleged to have personally applied excessive force to
plaintiff. However, they oppose further amendment on the grounds of futility and prejudice.
(Docs. 88-89.)
       Defendants argue the proposed amendment is futile insofar as it alleges unlawful arrest
and excessive force against any defendant who had no personal contact with plaintiff. They
argue it is futile insofar as it alleges conspiracy, because it fails to state viable claims under
section 1983 against the current individual defendants. Defendants state they set forth these
same arguments in their motion for judgment on the pleadings, and they see no point in
rehashing them. They argue the proposed amended complaint would unfairly prejudice the
individual defendants because it is an attempt to impede these defendants’ ability to mount a
qualified immunity defense as to plaintiff’s claims for unlawful arrest and excessive force.
They argue the complaint is wholly insufficient to warrant impleading scores of supervisory
police officers in this case. Id.
       They argue the Court should instead deny the motion to amend, rule on their motion
for judgment on the pleadings, and then reassess adding the specific individuals alleged to have
had contact with plaintiff. They also argue the proposed third amended complaint would
prejudice defendant City because it would add as defendants more than 50 supervisory police
officers who had no direct personal connection with plaintiff and who are demonstrably
immune to plaintiff’s claims. Finally, they argue amendment would prejudice defendant City
by injecting a novel and untested theory of state law liability of City executive officers into
this action when this Court’s supplemental jurisdiction should not be exercised over such a
claim. Id.
         On July 29, 2020, plaintiff filed another consent motion for more time, to August 28,
2020, to conduct the Doe discovery, and on July 30, 2020 the Court granted the motion. (Docs.
92-93.) On August 27, 2020, the parties jointly moved for an extension of time, to October
15, 2020, to complete the Doe discovery and for plaintiff to file an amended complaint. (Doc.

                                              -4-
Case: 4:18-cv-01576-DDN Doc. #: 103 Filed: 03/23/21 Page: 5 of 7 PageID #: 3719




98.) This Court granted the motions and indicated that no further extensions would be granted.
(Doc. 99.)
       On October 15, 2020, plaintiff filed the renewed instant motion for leave to file a third
amended complaint. (Doc. 100.) Defendants oppose the motion on the same grounds,
reiterating their earlier arguments. (Docs. 89, 91, 101)


       II.     DISCUSSION
       Federal Rule of Civil Procedure 15(a) provides that leave to amend "shall be freely
given when justice so requires." Fed.R.Civ.P. 15(a). "Unless there is a good reason for denial,
... leave to amend should be granted." Brown v. Wallace, 957 F.2d 564, 566 (8th Cir. 1992).
Although Rule 15(a) allows liberal amendment, the Court has discretion whether to grant
leave. Zenith Radio Corp. v. Hazeltine Research, Inc., 401 U.S. 321, (1971). Factors to
consider in determining whether leave to amend should be granted include but are not limited
to (1) whether the motion was filed in bad faith or with dilatory motive; (2) whether the motion
was filed with undue delay; (3) whether leave to amend would be unduly prejudicial to the
opposing parties; and (4) whether the proposed amendment would be futile. See Bell v. Allstate
Life Ins. Co., 160 F.3d 452, 454 (8th Cir. 1998).
        The factors weigh in favor of amendment. Plaintiff’s motion was not filed in bad faith;
the parties engaged in substantial discovery on the identity of the John Does and agreed in
good faith to many extensions of the Doe discovery deadline with the purpose of amendment
in mind. Plaintiff’s motion was timely.
        This Court cannot say that the proposed amended complaint is entirely futile. A
proposed amended complaint is not futile unless it either fails to state a claim or fails to remedy
an existing pleading defect. Enterprise Rent-A-Car Co. v. U-Haul International, Inc. 327 F.
Supp.2d 1032, 1048 (E.D. Mo. 2004). Defendants argue that plaintiff's failure-to-intervene
claims are futile because they allege that supervisors who were on the scene on September 17,
2017 are not liable for harms against plaintiff if the supervisors had no personal contact with
plaintiff; this argument does not address whether personal contact with plaintiff is irrelevant
to a claim that arises from an alleged failure to stop those who may have had unconstitutional
contact with plaintiff.

                                               -5-
Case: 4:18-cv-01576-DDN Doc. #: 103 Filed: 03/23/21 Page: 6 of 7 PageID #: 3720




       However, the Court believes defendants would be unfairly prejudiced by the proposed
amendment contained in paragraph 17 which adds more than 50 supervisory officer defendants
who are not alleged to have had direct personal connection with plaintiff. Crest Const. II, Inc.
v. Doe, 660 F.3d 346, 358-59 (8th Cir. 2011) (court may deny leave to amend where the
proposed amendment would cause unfair prejudice to the opposing party). The addition of
these proposed defendants would impose considerable burdens on the City and police without
advancing the crux of plaintiff’s claim, i.e., that he was subjected to excessive force by specific
defendants.
       Federal Rule of Civil Procedure 8(a)(2) requires a short plain statement of the claim
showing that the pleader is entitled to relief against the defendant. Bell Atlantic Corp. v.
Twombly, 550 U.S. 544, 127 S.Ct. 1955 (2007), and Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct.
1937 (2009) confirmed that Rule 8(a)(2) is satisfied “when the plaintiff pleads factual content
that allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Iqbal, 129 S.Ct. at 1949. A pleading that merely pleads “labels and
conclusions,” or a “formulaic recitation” of the elements of a cause of action, or “naked
assertions” devoid of factual enhancement will not suffice. Twombly, 550 U.S. at 570.
Plaintiff does not meet this pleading standard by merely listing names. Therefore, the Court
grants the motions to amend but denies it with respect to paragraph 17. The Court denies the
motions to amend to add the list of defendant supervisors without specific, sufficient
allegations regarding each such defendant.
        Defendants’ motions to dismiss and for judgment on the pleadings directed to the
Second Amended Complaint (Docs. 39, 72) are denied without prejudice as moot. The third
amended complaint supersedes the preceding complaint and renders it without legal effect.
See In re Atlas Van Lines, Inc., 209 F.3d 1064, 1067 (8th Cir. 2000). See also Pure Country,
Inc. v. Sigma Chi Fraternity, 312 F.3d 952, 956 (8th Cir. 2002) (motion for leave to amend
complaint mooted pending motion to dismiss with respect to original complaint).


                                            CONCLUSION
       For the reasons set forth above,



                                               -6-
Case: 4:18-cv-01576-DDN Doc. #: 103 Filed: 03/23/21 Page: 7 of 7 PageID #: 3721




      IT IS HEREBY ORDERED that plaintiff’s motions for leave to file a third amended
complaint (Docs. 87, 100) are GRANTED in part and DENIED in part. The motion is
generally granted as to the proposed Third Amended Complaint, but denied as to
proposed paragraph 17 and its list of proposed defendant supervisors. Plaintiff may have
14 days in which to file his Third Amended Complaint as proposed but without proposed
paragraph 17 and without the names stated therein in the style of the case.
      IT IS FURTHER ORDERED that defendants’ motions to dismiss and for judgment
on the pleadings directed to the Second Amended Complaint (Docs. 39, 72) are DENIED
without prejudice as moot.




                                                /s/ David D. Noce      l
                                        UNITED STATES MAGISTRATE JUDGE

Signed on March 23, 2021.




                                          -7-
